Altman, J.,
dissents and votes to affirm the judgment with the following memorandum. While I agree that some portions of the court’s charge were erroneous, consideration of the charge as a whole and the overwhelming evidence of the defendant’s guilt leads me to conclude that any error was harmless. There is no significant probability that the jury would have acquitted the defendant were it not for the errors in the charge (see, People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230; People v Luperena, 159 AD2d 727, 729-730).
*683Both victims observed, the defendant before the robberies occurred. During the robberies, the victims had ample opportunity to view the defendant at close range and they also observed him after each of the incidents. In particular, the second victim chased the defendant when he fled from the scene and had several additional opportunities to view the defendant as he turned to face the victim, at one point cursing. The descriptions of the perpetrator given to the police by both victims were consistent. The second victim’s identification of the defendant shortly after the robbery was immediate and unequivocal and the first victim later identified the defendant in a lineup. Each of the victims identified the defendant at trial.
Given this overwhelming eyewitness identification testimony, the error in the charge concerning the recent exclusive possession presumption, which related only to one of the items taken in the second robbery, was harmless. Accordingly, I would affirm the judgment.